HOBSON, Chief Judge.
After the rendition of the judgments and sentences by the trial court, the Supreme Court of the United States filed its opinion in Rainwater v. Fla., 390 U.S. 196, 88 S.Ct. 900, 19 L.Ed.2d 1037. Also the Third District Court of Appeal filed its opinion in Rainwater v. State, App., 208 So.2d 865, subsequent to the rendition of the judgments and sentences appealed. The case sub judice and the two cases cited above are generally analogous and inasmuch as the trial court did not have the benefit of the said opinions at the time of the trial of the instant case and since it appears now that the cited cases may have led the trial judge to a different conclusion as to the admissibility of certain evidence, the judgments and sentences are vacated and the cause remanded for further consideration in the light of the two above cited decisions.
It is so ordered.
PIERCE and MANN, JJ., concur.